DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's representative provided proposed amendments in the AFCP 2.0 filed 10/26/2020, and provided additional proposed amendments on 12/21/2020 based on discussions during the interview of 12/2/2020, and additional proposed amendments on 1/6/2021 based on discussions on 1/6/2021, which have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment based on the provided claim amendments, based on discussions of 1/6/2021, was given in an email from Eli Mazour (Registration No. 59,318) on 1/6/2020.
The application has been amended as follows:


determining, for a target wireless node in communication with a plurality of other wireless nodes via a plurality of links of a network, a plurality of powers for the plurality of links,
wherein the target wireless node is a first wireless node,
wherein the plurality of other wireless nodes include a second wireless node and a third wireless node, [[and]]
wherein the plurality of powers are selected based on sharing portions of available power for concurrent receptions of a plurality of transmissions, from the second wireless node and the third wireless node, to be less than a threshold maximum power, and
wherein a power, of the plurality of powers, is determined based at least in part on two or more of:
a type of signal for transmission on a link of the plurality of links,
an angular direction of the signal for transmission on the link of the plurality of links,
a capability of at least one of the first wireless node, the second wireless node, or the third wireless node, or
a priority for a channel or the signal for transmission on the link of the plurality of links; and
causing at least one of the target wireless node or the plurality of other wireless nodes to use the plurality of powers for concurrent transmissions to the target wireless node using the plurality of links based at least in part on determining the plurality of powers.

2.	(Previously Presented) The method of claim 1, wherein the second wireless node communicates with the first wireless node via a first link of the plurality of links and the third wireless node communicates with the first wireless node via a second link of the plurality of links; and
wherein the second wireless node is scheduling communications on the first link and the first wireless node is scheduling communications on the second link.

3.	(Previously Presented) The method of claim 1, wherein the second wireless node communicates with the first wireless node via a first link of the plurality of links and the third wireless node communicates with the first wireless node via a second link of the plurality of links; and
wherein the second wireless node is scheduling communications on the first link and the third wireless node is scheduling communications on the second link.

4.	(Original) The method of claim 1, wherein the control node is one of:
the target wireless node,
another node of the plurality of other wireless nodes,
a central unit,
an integrated access and backhaul (IAB)-donor,
a scheduler node of the network, or
a group of nodes.

5.	(Currently Amended) The method of claim 1, wherein signaling, provided to the control node or by the control node, relating to [[a]] the power
a configuration parameter,
a request for information identifying the configuration parameter,
an approval of the configuration parameter,
a disapproval of the configuration parameter,
a measurement,
a capability indication,
a limitation indication, or
a schedule.

the power
a downlink control information signal,
an uplink control information signal,
a media access control (MAC) control element (CE) signal,
a radio resource control signal,
a master information block signal,
a system information block signal,
a reference signal,
a synchronization signal,
a beam reference signal,
a physical downlink shared channel signal,
an acknowledgement signal,
a negative acknowledgement signal,
a power indication signal,
an upper layer signaling signal,
an F1-AP signal, or
a modulation and coding scheme indication signal.

7.	(Currently Amended) The method of claim 1, 
wherein a first power, of the plurality of powers, is statically determined,
wherein a second power, of the plurality of powers, is dynamically determined, and
wherein the power is the first power or the second power.

8.	(Currently Amended) The method of claim 1, wherein [[a]] the powerfurther based 


a type of another wireless node,
a state of the target wireless node,
a state of the other wireless node,
a timing of the signal for transmission on the link of the plurality of links, or

a configuration of [[a]] the channel or the signal for transmission on the link of the plurality of links


9.	(Currently Amended) The method of claim 1, 
wherein the power is a maximum power for [[a]] transmission on the link of the plurality of links[[;]], and
wherein the maximum power is determined based at least in part the type of signal for transmission the channel

10.	(Currently Amended) The method of claim 1, wherein the target wireless node is a scheduling node for a first link with the second wireless node and is a scheduled node for a second link with the third wireless node; and
wherein [[a]] the power is for the first link and is determined further based at least in part on information relating to a power, of the plurality of powers, for the second link. 

11.	(Currently Amended) The method of claim 1, wherein [[a]] the powerfurther based 
wherein the feedback includes information identifying at least one of a maximum receive power of the target wireless node or a modulation and coding scheme associated with the target wireless node.


wherein the receiver configuration relates to at least one of:
	a receiver power configuration,
	a low noise amplifier gain configuration,
	a receiver filter configuration,
	an analog beamforming configuration, or
	a digital beamforming configuration.

13.	(Original) The method of claim 1, further comprising:
determining another plurality of powers for another plurality of links,
wherein the other plurality of powers are selected to control inter-link interference or to satisfy another maximum power criterion; and
causing the target wireless node to transmit, using the other plurality of powers for the other plurality of links, information, to the plurality of other wireless nodes, concurrent with receiving information from the plurality of other wireless nodes.

14.	(Currently Amended) A method of wireless communication performed by a control node, comprising:
determining, for a target wireless node in communication with at least one other wireless node via at least one link of a network, a plurality of powers for the at least one link, 
wherein the plurality of powers are selected based on sharing portions of available power for concurrent receptions of a plurality of transmissions, from the at least one other wireless node, to be less than a threshold maximum power, and
wherein a power, of the plurality of powers, is determined based at least in part on two or more of:
a type of signal for transmission on a link of the at least one link,
an angular direction of the signal for transmission on the link of the at least one link,
a capability of at least one of the target wireless node or the at least one other wireless node, or
a priority for a channel or the signal for transmission on the link of the at least one link; and
causing at least one of the target wireless node or the at least one other wireless node to use the plurality of powers for concurrent transmissions using the at least one link based at least in part on determining the plurality of powers.

15.	(Currently Amended) The method of claim 14, 
wherein a first power of the plurality of powers is a transmit power and a second power of the plurality of powers is a receive power, and
wherein the power is the first power or the second power.

16.	(Original) The method of claim 14, wherein the concurrent transmissions include at least one transmission to the target wireless node from the at least one other wireless node and at least one transmission from the target wireless node to the at least one other wireless node. 

17.	(Currently Amended) A method of wireless communication performed by a wireless node, comprising:
receiving, when in communication with at least one other wireless node via at least one link of a network, information identifying a plurality of powers for the at least one link,
wherein the plurality of powers are selected based on sharing portions of available power for concurrent receptions of a plurality of transmissions, from the at least one other wireless node, to be less than a threshold maximum power, and
wherein a power, of the plurality of powers, is determined based at least in part on two or more of:
a type of signal for transmission on a link of the at least one link,
an angular direction of the signal for transmission on the link,
a capability of at least one of the wireless node or the at least one other wireless node, or
a priority for a channel or the signal for transmission on the link; and
adjusting a reception configuration based at least in part on the information identifying the plurality of powers for the at least one link,
wherein the reception configuration is selected to control inter-link interference or to satisfy a maximum power criterion.

18.	(Original) The method of claim 17, wherein the wireless node is configured to adjust at least one of:
a receiver power configuration,
a low noise amplifier gain configuration,
a receiver filter configuration,
an analog beamforming configuration, or
a digital beamforming configuration.

19.	(Currently Amended) The method of claim 17, wherein the wireless node is configured to adjust the reception configuration to suppress a receive power of the link for a transmission from the at least one other wireless node.

20.	(Original) The method of claim 17, wherein the wireless node is configured to adjust the reception configuration based at least in part on a prioritization relating to the at least one other wireless node.

21.	(Currently Amended) A control node, comprising:
a memory; and 

determine, for a target wireless node in communication with a plurality of other wireless nodes via a plurality of links of a network, a plurality of powers for the plurality of links,
wherein the target wireless node is a first wireless node,
wherein the plurality of other wireless nodes include a second wireless node and a third wireless node, [[and]]
wherein the plurality of powers are selected based on sharing portions of available power for concurrent receptions of a plurality of transmissions, from the second wireless node and the third wireless node, to be less than a threshold maximum power, and
wherein a power, of the plurality of powers, is determined based at least in part on two or more of:
a type of signal for transmission on a link of the plurality of links,
an angular direction of the signal for transmission on the link of the plurality of links,
a capability of at least one of the first wireless node, the second wireless node, or the third wireless node, or
a priority for a channel or the signal for transmission on the link of the plurality of links; and
cause at least one of the target wireless node or the plurality of other wireless nodes to use the plurality of powers for concurrent transmissions to the target wireless node using the plurality of links based at least in part on determining the plurality of powers.

22.	(Previously Presented) The control node of claim 21, wherein the second wireless node communicates with the first wireless node via a first link of the plurality of links and the third wireless node communicates with the first wireless node via a second link of the plurality of links; and


23.	(Previously Presented) The control node of claim 21, wherein the second wireless node communicates with the first wireless node via a first link of the plurality of links and the third wireless node communicates with the first wireless node via a second link of the plurality of links; and
wherein the second wireless node is scheduling communications on the first link and the third wireless node is scheduling communications on the second link.

24.	(Original) The control node of claim 21, wherein the control node is one of:
the target wireless node,
another node of the plurality of other wireless nodes,
a central unit,
an integrated access and backhaul (IAB)-donor,
a scheduler node of the network, or
a group of nodes.

25.	(Currently Amended) The control node of claim 21, wherein signaling, provided to the control node or by the control node, relating to [[a]] the power
a configuration parameter,
a request for information identifying the configuration parameter,
an approval of the configuration parameter,
a disapproval of the configuration parameter,
a measurement,
a capability indication,
a limitation indication, or
a schedule.

26.	(Currently Amended) The control node of claim 21, wherein signaling, provided to the control node or by the control node, relating to [[a]] the power
a downlink control information signal,
an uplink control information signal,
a media access control (MAC) control element (CE) signal,
a radio resource control signal,
a master information block signal,
a system information block signal,
a reference signal,
a synchronization signal,
a beam reference signal,
a physical downlink shared channel signal,
an acknowledgement signal,
a negative acknowledgement signal,
a power indication signal,
an upper layer signaling signal,
an F1-AP signal, or
a modulation and coding scheme indication signal.

27.	(Currently Amended) The control node of claim 21, 
wherein a first power, of the plurality of powers, is statically determined,
wherein a second power, of the plurality of powers, is dynamically determined, and
wherein the power is the first power or the second power.

28.	(Currently Amended) The control node of claim 21, wherein [[a]] the powerfurther based 

a type of the target wireless node,
a type of another wireless node,
a state of the target wireless node,
a state of the other wireless node,
a timing of the signal for transmission on the link of the plurality of links, or

a configuration of [[a]] the channel or the signal for transmission on the link of the plurality of links


29.	(Currently Amended) The control node of claim 21, wherein the determining comprises:
wherein the power is a maximum power for [[a]] transmission on the link of the plurality of links[[;]], and
wherein the maximum power is determined based at least in part the type of signal for transmission the channel

30.	(Currently Amended) The control node of claim 21, wherein the target wireless node is a scheduling node for a first link with the second wireless node and is a scheduled node for a second link with the third wireless node; and
wherein [[a]] the power is for the first link and is determined further based at least in part on information relating to a power, of the plurality of powers, for the second link. 

31.	(Currently Amended) An apparatus for wireless communication, comprising:
means for determining, for a target wireless node in communication with a plurality of other wireless nodes via a plurality of links of a network, a plurality of powers for the plurality of links,
wherein the target wireless node is a first wireless node,

wherein the plurality of powers are selected based on sharing portions of available power for concurrent receptions of a plurality of transmissions, from the second wireless node and the third wireless node, to be less than a threshold maximum power, and
wherein a power, of the plurality of powers, is determined based at least in part on two or more of:
a type of signal for transmission on a link of the plurality of links,
an angular direction of the signal for transmission on the link of the plurality of links,
a capability of at least one of the first wireless node, the second wireless node, or the third wireless node, or
a priority for a channel or the signal for transmission on the link of the plurality of links; and
means for causing at least one of the target wireless node or the plurality of other wireless nodes to use the plurality of powers for concurrent transmissions to the target wireless node using the plurality of links based at least in part on determining the plurality of powers.

32.	(Currently Amended) An apparatus for wireless communication, comprising:
means for determining, for a target wireless node in communication with at least one other wireless node via at least one link of a network, a plurality of powers for the at least one link, 
wherein the plurality of powers are selected based on sharing portions of available power for concurrent receptions of a plurality of transmissions, from the at least one other wireless node, to be less than a threshold maximum power, and
wherein a power, of the plurality of powers, is determined based at least in part on two or more of:
a type of signal for transmission on a link of the at least one link,
an angular direction of the signal for transmission on the link,
a capability of at least one of the target wireless node or the at least one other wireless node, or
a priority for a channel or the signal for transmission on the link; and
means for causing at least one of the target wireless node or the at least one other wireless node to use the plurality of powers for concurrent transmissions using the at least one link based at least in part on determining the plurality of powers.

33.	(New) The method of claim 1, 
wherein the plurality of links include:
a first link between the first wireless node and the second wireless node, and
a second link between the first wireless node and the third wireless node, and wherein the plurality of powers include:
a first power for the first link, and
a second power for the second link.


Allowable Subject Matter
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is drawn to a method of power control for concurrent receptions of a plurality of transmissions.
	Applicant’s independent claim 1 recites, inter alia, a method of wireless communication performed by a control node, with a structure as defined in the specification (Figs. 2, 8A, para. 84, 91, 93, 96-98) including determining, for a target wireless node in communication with a plurality of other wireless nodes via a plurality of links of a network, a plurality of powers for the plurality of links, wherein the plurality of powers are selected based on sharing portions of available power for concurrent 
	Independent claim 14 recites, inter alia, a method of wireless communication performed by a control node, with a structure as defined in the specification (Figs. 2, 8A, para. 84, 91, 93, 96-98) including determining, for a target wireless node in communication with at least one other wireless node via at least one link of a network, a plurality of powers for the at least one link, wherein the plurality of powers are selected based on sharing portions of available power for concurrent receptions of a plurality of transmissions, from the at least one other wireless node, to be less than a threshold maximum power, and wherein a power, of the plurality of powers, is determined based at least in part on two or more of: a type of signal for transmission on a link of the at least one link, an angular direction of the signal for transmission on the link of the at least one link, a capability of at least one of the target wireless node or the at least one other wireless node, or a priority for a channel or the signal for transmission on the link of the at least one link.  Applicant’s independent claim 14 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
inter alia, a method of wireless communication performed by a wireless node, with a structure as defined in the specification (Figs. 2, 8A, para. 84, 91, 93, 96-98) including receiving, when in communication with at least one other wireless node via at least one link of a network, information identifying a plurality of powers for the at least one link, wherein the plurality of powers are selected based on sharing portions of available power for concurrent receptions of a plurality of transmissions, from the at least one other wireless node, to be less than a threshold maximum power, and wherein a power, of the plurality of powers, is determined based at least in part on two or more of: a type of signal for transmission on a link of the at least one link, an angular direction of the signal for transmission on the link, a capability of at least one of the wireless node or the at least one other wireless node, or a priority for a channel or the signal for transmission on the link; and adjusting a reception configuration based at least in part on the information identifying the plurality of powers. Applicant’s independent claim 17 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
	Independent claim 21 is interpreted and allowed for the same reason as set forth in claim 1.
	Independent claim 31 is interpreted and allowed for the same reason as set forth in claim 1.
	Independent claim 32 is interpreted and allowed for the same reason as set forth in claim 1.
.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Niwano (US 2008/0159184 A1) discloses a transmission control method, mobile station, and communication system.
	Choi et al. (US 2017/0215179 A1) discloses a method and apparatus for transmitting uplink control information in carrier aggregation system.
	Pelletier et al. (US 2020/0163023 A1) discloses methods, apparatuses and systems for adaptive uplink power control in a wireless network.
	Chen et al. (US 2011/0319120 A1) discloses interaction between maximum power reduction and power scaling in wireless networks.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to JOSE PEREZ whose telephone number is (571) 270-7348.  The examiner can normally be reached Monday-Friday 8:30 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should 

/J. L. P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413